Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 1 of 12 PageID: 1



Robert Modica [NJ Bar No. 04463200]
GORDON REES SCULLY MANSUKHANI, LLP
18 Columbia Turnpike, Suite 220
Florham Park, NJ 07932
Telephone No.: (973) 549-2500

Attorney for Defendant
CMA CGM. S.A.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY



CMA CGM S.A.,                                  Case No.:

                         Plaintiff,

      vs.

BIOMASS PRO, INC.,

                         Defendant.




                                  COMPLAINT
      COMES NOW Plaintiff, CMA CGM S.A. (“CMA”), and its Complaint and
causes of action against Defendant BIOMASS PRO, INC. (“BIOMASS” or
“DEFENDANT”), and alleges as follows:
                         JURISDICTION AND VENUE
      1.    This is a maritime claim for breach of contract and unpaid detention,
demurrage, storage, destruction and/or other costs pursuant to ocean bills of lading
and an ocean carrier's tariff and comprises an admiralty and maritime claim
pursuant to Rule 9(h) of the Federal Rules of Civil Procedure and 28 U.S.C. §




                                         1
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 2 of 12 PageID: 2




1333(1). It also presents a federal question under 28 U.S.C. § 1331 in that it arises
under the Shipping Act of 1984, as amended, 46 U.S.C. §§ 40101 et seq.
      2.     In the alternative, as there is complete diversity between CMA and
BIOMASS and the amount in controversy exceeds jurisdictional amount set by 28
U.S.C. § 1332, the prerequisites for diversity jurisdiction under 28 U.S.C.
§ 1441(b) are met and this Court is vested with subject matter jurisdiction over this
action.
      3.     Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c) in
that BIOMASS’ place of business is within the judicial district of this Court.
Venue is also proper in this Court as CMA and BIOMASS have agreed that suit
shall be brought in the United States District Court for the District of New Jersey.
                                     PARTIES
      4.     Plaintiff CMA is now, and at all material times was, a foreign
corporation duly organized and existing under the laws of France with a principal
place of business at 4 Quai d’Arenc, 13002 Marseille, France. CMA was, and is, an
ocean carrier and common carrier of goods for hire on ocean-going vessels
between United States ports and foreign ports.
      5.     Defendant BIOMASS is now, and at all material times was, a
corporation organized and existing under the laws of New Jersey, with its principal
place of business at 118 Fairfield Drive, Paramus, New Jersey 07652.
      6.     CMA alleges that there may be additional entities or individuals that
may be responsible in some manner for the occurrences and injuries alleged in this
Complaint. Their names and capacities are currently unknown to CMA at this time.
CMA will amend this Complaint to add such additional parties when the same have
been ascertained.   CMA is informed, believes and thereon alleges that each
additional entity or individual is liable for the acts and/or omissions as set forth




                                          2
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 3 of 12 PageID: 3




below, and that CMA’s rights against such additional entity or individual arises
from such acts and/or omissions.
                         FACTUAL BACKGROUND
      7.     Between July and August 2018, BIOMASS contracted with CMA for
the ocean carriage of eighty-four (84) containers (the “Containers”) of woodwaste
from New York, United States to Port Qasim, Pakistan under seven (7) CMA Bills
of Lading (the “CMA Bills”) as follows:
           a. CMA CGM Bill of Lading NAM3146952 dated July 28, 2018 with
             container nos. APHU7007488, CMAU7322826, CMAU4974754,
             CMAU5518002, CMAU5005268, TCNU4201570, APHU6810113,
             TCLU4804847, APHU6234770, CMAU5468600, FSCU8386007, and
             TEMU7784430 shipped aboard the M/V APL ANTWERP (“Shipment
             1”);
           b. CMA CGM Bill of Lading No. NAM3166549 dated July 28, 2018
             with    container     nos.       CMAU5134666,       APHU6445073,
             BMOU6734045, AMFU8729250, SEGU4755093, SEGU4221077,
             APHU6679549, APHU6945130, CMAU4125470, GESU5679218,
             SEGU6211150, TEMU6610768, TCNU4651881, TCLU9692551,
             TCKU9722345, and INKU2659811 shipped aboard the M/V MOL
             COURAGE (“Shipment 2”);
           c. CMA CGM Bill of Lading No. NAM3147402 dated August 3, 2018
             with    container     nos.       CMAU4796924,      BMOU4349179,
             GAOU6068204, BMOU6391666, ECMU9664841, CMAU4057668,
             GESU5466228, CMAU4886782, CAXU9348731, BMOU6406637,
             CMAU5655556, and CMAU4514830 shipped aboard the M/V OOCL
             WASHINGTON (“Shipment 3”);




                                          3
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 4 of 12 PageID: 4




           d. CMA CGM Bill of Lading No. NAM3160170 dated August 3, 2018
             with container nos. GESU6865053, TCLU6547230, CMAU7573919,
             CMAU5677107, APHU6342100, GESU6684965, CMAU4553159,
             TCNU6084004, CMAU7243753, CMAU4193704, CAIU7518729,
             and CMAU7263600 shipped aboard the M/V OOCL WASHINGTON
             (“Shipment 4”);
           e. CMA CGM Bill of Lading No. NAM3159736 dated August 11, 2018
             with container nos. ECMU9162231, DFSU6389146, CMAU4605967,
             TCNU4613388, TGHU9503220, CMAU7362304, CAXU8131741,
             CMAU5103813, FCIU8763992, FSCU9814178, TGHU9405809, and
             TCNU3638904       shipped      aboard   the   M/V   MOL   COURAGE
             (“Shipment 5”);
           f. CMA CGM Bill of Lading No. NAM3207388 dated August 18, 2018
             with    container       nos.       CMAU7823094,      APHU6402699,
             CMAU7537260, CMAU7044920, APHU6612782, TCNU3489523,
             TCNU3489523, TEMU6465295, CAIU9695600, and TCLU1669832
             shipped aboard the M/V TENO (“Shipment 6”); and
           g. CMA CGM Bill of Lading No. NAM3206012 dated August 18, 2018
             with container nos. ECMU9695713, CMAU4926170, APHU6964823,
             BMOU4012830, CMAU4673998, FCIU9325331, CMAU7343747,
             TEMU7523966, CAIU9468951, TGHU9316131, and TCLU8692177
             shipped aboard the M/V TENO (“Shipment 7”).
      8.     CMA received the Containers for Shipments 1 through 7 in New
York, United States carried the Containers to Port Qasim, Pakistan pursuant to the
terms and conditions of CMA Bills.




                                            4
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 5 of 12 PageID: 5




      9.      At all material times, BIOMASS was the named shipper under the
CMA Bills, and thus qualifies as a “Merchant” under Clause 1 of the Terms and
Conditions of the CMA Bills.
      10.     BIOMASS was the entity for whose account the transportation
services were provided by CMA, was the party that received and benefitted from
the transportation services provided by CMA, and was the entity responsible for
payment of charges relating to the Containers.
      11.     BIOMASS tendered the Containers for Shipments 1 through 7 to
CMA for transportation between the United States and Pakistan for which freight
and other charges were lawfully incurred pursuant to the terms of the CMA Bills
and/or applicable tariff(s).
      12.     CMA’s Bill of Lading Standard Terms and Conditions (as applicable
to the relevant CMA Bills) provides the following:
             “Merchant” includes the Shipper, Holder, Consignee, Receiver of the
             Goods, any Person owning or entitled to the possession of the Goods
             or of this Bill of Lading and anyone acting on behalf of any such
             Person.
             ...
             11.     NOTIFICATION AND DELIVERY
             ...
             (2) The Merchant shall take delivery of the Goods within the time
             provided for in the Carrier’s Applicable Tariff (see Clause 2). If the
             Merchant fails to do so the Carrier shall be entitled, without notice, to
             unpack the Goods if packed in Containers and / or to store the Goods
             ashore, afloat, in the open or under cover, at the sole risk of the
             Merchant. Such storage shall constitute due delivery hereunder, and
             thereupon the liability of the Carrier in respect of the Goods stored as
             aforesaid shall cease, and the costs of such storage (if paid or payable
             by the Carrier or any agent or Sub-Contractor of the Carrier) shall
             forthwith upon demand be paid by the Merchant to the Carrier.




                                          5
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 6 of 12 PageID: 6



           (3) If, whether by act or omission, the Merchant directly or indirectly
           prevents, delays or hinder the discharge or the delivery of the Goods,
           any costs, expenses or liability so resulting shall be for its full account.
           (4) If the Merchant fails to take delivery of the Goods within ten days
           of delivery becoming due under Clause 11 (2), or if in the opinion of
           the Carrier they are likely to deteriorate, decay, become worthless or
           incur charges whether for storage or otherwise in excess of their value,
           the Carrier may, without prejudice to any other rights which he may
           have against the Merchant, without notice and without any
           responsibility whatsoever attaching to him, sell, destroy or dispose of
           the Goods and apply any proceeds of sale in reduction of the sums due
           to the Carrier from the Merchant in respect of this Bill of Lading.
           ...
           13.    LIEN
           The Carrier its servants or agents shall have a lien on the Goods and
           any documents related thereto and a right to sell the Goods whether
           privately or by public auction for all Freight (including additional
           Freight payable under Clause 12), primage, deadfreight, pre-Carriage
           and/or inland Carriage whatsoever, demurrage, Container demurrage
           and storage charges, detention charges, salvage, general average
           contributions and all other charges and expenses whatsoever which are
           for the account of the Goods or of the Merchant and for the costs and
           expenses of exercising such lien and of such sale and also for all
           previously unsatisfied debits whatsoever due to him by the Merchant.
           The Carrier, its servants or agents shall also have a lien on the Goods
           carried under this Bill of Lading and any document relating thereto for
           all sums including Freights and charges as above mentioned due and
           outstanding on any other Contracts for the Carriage of Goods
           concluded between the Carrier, its servants or agents and the
           Merchant, at any time where such sums or Freights remains due and
           unpaid. If the goods are unclaimed during a reasonable time, or
           whenever in the Carrier’s opinion, the Goods are likely to become
           deteriorated, decayed or worthless, the Carrier may, at its discretion
           without responsibility whatsoever, auction, sell, abandon or otherwise
           dispose of such Goods solely at the risk and expense of the Merchant.
           Nothing in this Clause shall prevent the Carrier from recovering from
           the Merchant the difference between the amount due to him by the




                                         6
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 7 of 12 PageID: 7



           Merchant and the amount realised by the exercise of the rights given to
           the Carrier under this Clause.
           ...
           26.    SHIPPER’S / MERCHANT’S RESPONSIBILITY
           (1) All of the Persons coming within the definition of Merchant in
           Clause 1 shall be jointly and severally liable to the Carrier for the due
           fulfilment of all obligations undertaken by the Merchant in this Bill of
           Lading, and remain so liable throughout Carriage notwithstanding their
           having transferred this Bill of Lading and/or title to the Goods to any
           third party. Such liability shall include but not be limited to court
           costs, expenses and attorney’s fees incurred in collecting charges and
           sums due to the Carrier.
           (2) The Shipper warrants to the Carrier that the particulars relating to
           the Goods as set out overleaf have been checked by the Shipper on
           receipt of this Bill of Lading and that such particulars, and any other
           particulars furnished by or on behalf of the Shipper, are adequate and
           correct. The Shipper also warrants that the Goods are lawful Goods
           and contain no contraband.
           (3) The Merchant shall indemnify the Carrier against all loss, damage,
           fines and expenses arising or resulting from any breach of any of the
           warranties in Clause 26 (2) hereof or from any other cause in
           connection with the Goods for which the Carrier is not responsible.
           ...
           31.    JURISDICTION
           All claims and actions arising between the Carrier and the Merchant in
           relation with the contract of Carriage evidenced by this Bill of Lading
           shall be brought before the Tribunal de Commerce de Marseille and no
           other Court shall have jurisdiction with regards to any such claim or
           action. Notwithstanding the above, the Carrier is also entitled to bring
           the claim or action before the Court of the place where the defendant
           has his registered office.




                                        7
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 8 of 12 PageID: 8




      13.    Between August 30, 2018 and September 20, 2018, the
Containers for Shipments 1 through 7 arrived and were discharged in Port
Qasim, Pakistan and made available for collection.
      14.    The Containers subsequently remained idle in Port Qasim,
Pakistan as BIOMASS has refused to take delivery of the Containers and/or
provide any other shipping instructions for the Containers in Shipments 1
through 7.
      15.    On or about May 20, 2019, CMA disposed of the cargo in the
containers for Shipment 2.
      16.    To date, BIOMASS has refused to take delivery of the
Containers and/or provide any other shipping instructions for the Containers
in Shipments 1 and 3 through 7.
      17.    Accordingly, the Containers for Shipments 1 and 3 through 7
remain idle at the marine terminal in the Port of Qasim, Pakistan, thereby
accruing various daily and other charges including detention and demurrage.
      18.    Having affected delivery of the Containers, CMA fully
performed all of its obligations under the CMA Bills.
      19.    As a result of BIOMASS’ failure to take delivery of the
Container, and/or provide any other shipping instructions, CMA has incurred
damages, liabilities, charges, expenses, fees and costs for storage, detention,
demurrage, and destruction.
      20.    Under the terms of the CMA Bills and/or applicable tariffs,
BIOMASS is obligated to pay these costs, damages, and expenses due and
owing to CMA.
      21.    As of May 22, 2019 these costs, damages and expenses due and
owing by Defendant to CMA total US$2,162,039. These costs, damages and
expenses continue to accrue while the Containers remains idle.



                                          8
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 9 of 12 PageID: 9




      22.    CMA fully performed all of its obligations under the CMA
Bills. BIOMASS received and benefited from the transportation services
provided by CMA, and is responsible for payment of all these various
damages, expenses and costs relating to the idle containers for Shipments 1
through 7 and the destruction of the cargo in the containers for Shipment 2.
                       FIRST CAUSE OF ACTION
                     (For Breach of Maritime Contract)
      23.    CMA refers to and incorporates by reference as though fully set
forth at length herein its allegations in paragraphs 1 through 22 above.
      24.    CMA transported and carried the Containers for Shipments 1
through 7 at the request and for the benefit of BIOMASS, in accordance
with the terms and conditions of the CMA Bills.
      25.    CMA fully performed all of its obligations under the CMA
Bills and carried the Containers from New York, United States and
successfully discharged the Containers in Port Qasim, Pakistan.
      26.    Under the terms of the CMA Bills and applicable law,
BIOMASS was required to provide shipping instructions and/or accept
delivery of the Containers within the time provided for in CMA’s Bills, and
agreed to be responsible and liable for any and all damages, liabilities,
charges, costs, expenses and fees arising from or resulting from its failure to
provide shipping instructions and/or accept delivery of the Containers.
      27.    Under the terms of the CMA Bills and applicable law,
BIOMASS agreed to be liable and responsible for any and all detention,
demurrage, destruction and other charges due under the CMA Bills.
      28.    BIOMASS breached the terms of the CMA Bills by failing to
provide shipping instructions and/or accept delivery of the Container, and by
failing to pay CMA the damages, liabilities, detention, demurrage,



                                          9
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 10 of 12 PageID: 10




 destruction, and other related expenses and fees arising from its breach or
 breaches of the CMA Bills.
       29.     As a proximate cause of BIOMASS’ breach or breaches of the
 CMA Bills, breach of warranty, and the matters set forth herein, CMA has
 incurred, and BIOMASS is liable to CMA for, damages in the amount
 exceeding US$2,162,039. These costs, damages and expenses continue to
 accrue while the Containers for Shipments 1 and 3 through 7 remain idle.
 SECOND CAUSE OF ACTION
 (Money Due Under Marine Tariff)
       30.     CMA refers to and incorporates by reference as though fully set
 forth at length herein its allegations in paragraphs 1 through 29 above.
       31.     CMA transported and carried the Containers for Shipments 1
 through 7 at the request and for the benefit of BIOMASS, and in accordance
 with the terms and conditions of the CMA Bills and subject to the rates and
 charges in its tariffs on file with the Federal Maritime Commission.
       32.     Under the said tariffs, CMA is required to collect and is entitled
 to recover from BIOMASS, and BIOMASS is required to pay CMA, all
 unpaid demurrage, detention, destruction, port and terminal storage charges,
 and any other damages, liabilities, charges, penalties, costs, expenses and
 fees arising from the carriage of the Container, as well as BIOMASS’ failure
 to provide required shipping instructions and/or accept delivery of the
 Containers.
       33.     Despite demand for payment, BIOMASS has failed to pay
 CMA amounts due under the tariffs and tariff compensation is due, owing
 and unpaid to CMA from BIOMASS in an amount exceeding
 US$2,162,039. Additional charges continue to accrue in accordance with the




                                           10
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 11 of 12 PageID: 11




 terms of said tariffs, together with attorneys’ fees, costs and expenses
 incurred in collecting said charges.
                         THIRD CAUSE OF ACTION
                                 (Negligence)
       34.    CMA refers to and incorporates by reference as though fully set
 forth at length herein its allegations in paragraphs 1 through 33 above.
       35.    At all material times herein, BIOMASS owed CMA a legal
 duty to exercise due care to provide required shipping instructions and/or to
 accept delivery of the Containers for Shipments 1 through 7 in Port Qasim,
 Pakistan.
       36.    The legal duty of BIOMASS to CMA arose because BIOMASS
 is a party to the CMA Bills. The legal duty of BIOMASS to CMA also
 arose independently of the CMA Bills because of many factors, including,
 without limitation, the foreseeability of harm to CMA from its acts and
 omissions, the degree of certainty that CMA suffered injuries, the closeness
 of the connection between BIOMASS’ conduct and the injury suffered.
       37.    BIOMASS breached its duty of care by, inter alia, failing to
 provide required shipping instructions and/or accept delivery of the
 Containers in Port Qasim, Pakistan, or otherwise arranging for the
 Containers’ delivery.
       38.    As a proximate result of the negligence of BIOMASS, CMA
 has incurred, and BIOMASS is liable to CMA for, additional freight,
 storage, demurrage, detention, destruction, liabilities, charges, penalties,
 costs, expenses and fees in an amount exceeding US$2,162,039, plus any
 additional damages and costs as they continue to accrue.




                                          11
Case 2:19-cv-13647-WHW-CLW Document 1 Filed 06/11/19 Page 12 of 12 PageID: 12




                                   PRAYER
          WHEREFORE, Plaintiff CMA prays for judgment against BIOMASS
 as follows:
          1.   That the Court order judgment in favor of CMA and against the
 BIOMASS in an amount not less than US$2,162,039 and for any and all
 additional freight, storage, demurrage, detention, destruction, liabilities,
 charges, penalties, other costs, expenses and fees caused by BIOMASS’s
 breach or breaches of the CMA Bills and/or applicable tariffs and/or
 negligence, for all amounts due under CMA’s tariffs, as well any additional
 damages and costs that continue to accrue at an amount to be established at
 trial;
          2.   That the Court award CMA its attorneys’ fees, costs and
 expenses incurred as a result of BIOMASS’ breach or breaches and/or in
 collecting the sums due from BIOMASS;
          3.   That the Court award CMA interest on all of the above as well
 as its costs of suit; and
          4.   That the Court award such other and further relief as the Court
 deems just and proper.

 Dated:        June 11, 2019
                                               Respectfully Submitted,

                                               GORDON REES SCULLY
                                               MANSUKHANI, LLP

                                         By: /s/ Robert Modica
                                              Robert Modica
                                              Attorneys for Plaintiff




                                          12
